USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1143                         RICHARD WILKES,                      Plaintiff, Appellant,                                v.                    CITY OF ROCHESTER, ET AL.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF NEW HAMPSHIRE         [Hon. Steven J. McAuliffe, U.S. District Judge]                              Before                     Torruella, Chief Judge,                 Coffin, Senior Circuit Judge,                   and Stahl, Circuit Judge.                                                                     Richard Wilkes on brief pro se.     Donald E. Gardner, John P. Sherman, and Devine, Millimet &Branch on brief for appellees.September 21, 1998                                                                            Per Curiam.  We have carefully reviewed the record in    this case, including the briefs of the parties.  Except as to    the disposition of the pendent claims, we find no abuse of    discretion in the dismissal of this case.                Several factors support the decision to dismiss this    case, pursuant to Fed. R. Civ. P. 41(b).  First, plaintiff    violated an explicit court order by failing to file a response    to defendants' motion to dismiss.  See Figueroa Ruiz v.    Alegria, 896 F.2d 645, 647 (1st Cir. 1990).  Moreover, this    disobedience occurred after the district court had shown    sensitivity to plaintiff's pro se status by extending the time    for filing a response and explaining exactly why the previous    response was inadequate.  See Ferdik v. Bonzelet, 963 F.2d    1258, 1261 (9th Cir.) (upholding dismissal where court had    shown similar "sensitivity" to a pro se plaintiff's inadequate    complaint), cert. denied, 506 U.S. 915 (1992).                Second, dismissal occurred only after plaintiff had    been explicitly warned of the consequences of his failure to    obey the court order.  See Figueroa Ruiz, 896 F.2d at 547.              Third, our review of the record convinces us that    plaintiff's case, at least in regard to its federal claims,    suffers from "glaring weaknesses."  Id.  For example, insofar    as any of plaintiff's constitutional claims are not time    barred, they are barred by the existence of adequate state    remedies for inverse condemnation and conversion.  See Culebras    Enterprises Corp. v. Rivera Rios, 813 F.2d 506, 512-13 (1st    Cir. 1987) (adequate state remedies bar just compensation    claim); Hudson v. Palmer, 468 U.S. 517, 533 (1984) (deprivation    of property).  Plaintiff also fails to allege any "enduring    criminal conduct" sufficient to sustain his RICO claim.  SeeFeinstein v. Resolution Trust Corp., 942 F.2d 34, 45 (1st Cir.    1991) (RICO claim requires allegation either that predicate    acts extended more than a few weeks or that a realistic threat    of continued criminal activity exists).              A final factor supporting dismissal in this case is    the need to flush out at any early stage meritless RICO and    civil rights claims since the mere assertion of these claims    often has a "stigmatizing effect on those named as defendants."     Figueroa Ruiz, 896 F.2d at 650; see also Dartmouth Review v.    Dartmouth College, 889 F.2d 13, 16 (1st Cir. 1989) (unfounded    civil rights actions may "tar[] defendant's reputation    unfairly").               For all the above reason, the district court did not    abuse its discretion in dismissing plaintiff's federal claims.     However, the court order appears to dismiss with prejudice    plaintiff's pendent state claims as well.  This court has held    it preferable to dismiss pendent state claims for want of    jurisdiction.  Figueroa Ruiz, 896 F.2d at 650.              As to the federal claims, the judgment of dismissal    is affirmed.                As to the pendent claims, the judgment is vacated and    the case remanded with directions to enter a judgment    dismissing the pendent claims without prejudice.